Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejections below will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
The effective filing date of this application is August 25, 2020. This application is a DIV of 17/002,278 08/25/2020 PAT 11469140. This Office Action is in response to the application filed November 15, 2021. This action is a NON-FINAL REJECTION.

Disclosed Invention
As best understood by Examiner, Applicant’s invention(s) is/are disclosed as drawn to novel semiconductor device(s) having a landing pad with spacers and methods of manufacturing the same. 
A disclosed utility of Applicant’s invention(s) is for DRAM having a capacitor over bitline (COB) structure, where the buried contact (BC) has a decreased dimension. The landing pad for the bitline is formed and a buried contact (BC) is formed for the storage node so that it is directly connected to the active region of the semiconductor substrate of the device by a self-alignment method.
Applicant’s inventive method(s) are disclosed as including steps of formation of self-aligned selective growth pillars over a conductive line formed in a plurality of recesses in a first insulating layer of the device.

Claimed Invention and Claim Interpretation
To further the goal of compact prosecution (37 CFR 1.104(a)(1); See also MPEP § 2173.06), Examiner has interpreted the claims using the broadest reasonable interpretation consistent with the specification (MPEP § 904; MPEP § 2106 Section II; See In re Morris, 127 F.3d 1048, 44 USPQ2d 1023 (Fed. Cir. 1997) and In re NTP Inc., 654 F3d 1279, 99 USPQ 1481 (Fed. Cir. 2011). See also MPEP § 2111 - § 2116.01 for pertinent case law). Note also the prior art has been searched in light of both the disclosed invention and claimed invention; and in light of analogous arts (MPEP § 904.01).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WU (US 2010/0102374; “STORAGE NODE OF STACK CAPACITOR AND FABRICATION METHOD THEREOF”; pub. date April 29, 2010; This reference is cited in the IDS filed May 23, 2022).
Regarding Claim 1: WU discloses (e.g. FIG. 11; [0018] – [0023]) a semiconductor device, comprising: 

    PNG
    media_image1.png
    545
    578
    media_image1.png
    Greyscale


a first insulating layer 114 disposed on a substrate 100; a second insulating layer 152 disposed above the first insulating layer 114; a conductive pillar 130a, 130b disposed in the first insulating layer 114 and penetrating through the second insulating layer 152; and spacers 142a, 142b disposed on sidewalls of the conductive pillar 130a, 130b.
Regarding Claim 2: WU discloses the semiconductor device of claim 1, further comprising a conductive line 112a, 112b disposed in the first insulating layer and located below the conductive pillar (FIG. 11).
Regarding Claim 3: WU discloses the semiconductor device of claim 2, wherein a top surface of the conductive line is lower than a surface of the first insulating layer.
Regarding Claim 4: WU discloses the semiconductor device of claim 1, wherein the substrate comprises a semiconductor material (“silicon substrate”, [0018]).
Regarding Claim 5: WU discloses the semiconductor device of claim 1, wherein the spacers are made of a conductive material ([0022], “conductive spacers”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
PRIOR ART
INVENTOR
RELEVANCE
US 6117726 A
Tsai; Hsin-Chuan et al.
FIG. 3K; Trench capacitor 572, 370 with spacers 360’, 380’, 371’
US 6440792 B1
Shiao; Jia S.et al.
FIG. 1; Bottle-shaped deep trench storage node with spacers 124a, 120a
US 20060003536 A1
Kudelka, S.
Trench Capacitor For Semiconductor Memory Cell having an insulated spacer collar 10, 21’; FIG. 3C 
US 6008513 A
Chen, L. Y.
Dynamic Random Access Memory (DRAM) Cell With Minimum Active Cell Area, having spacers 22 on sidewalls of capacitor 26; FIG. 6D.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKI B. BOOKER whose telephone number is (571)270-1565.  The examiner can normally be reached on Monday - Friday 8am - 5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN B. GAUTHIER can be reached on 571-270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/V. B. B./
Examiner, Art Unit 2813



/SHAHED AHMED/Primary Examiner, Art Unit 2813